Citation Nr: 1424687	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  08-33 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran served on active duty from May 2003 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case is now under the jurisdiction of the Indianapolis, Indiana RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2011, the Board remanded this issue to the RO via the Appeals Management Center (AMC) for additional development.  That development included providing the Veteran with a VA examination.  Documentation associated with the claims file indicates that the Veteran failed to report for a scheduled VA examination, however, it appears that notification of the examination was sent to an address in Maryland.  The Veteran resides in Indiana.  Moreover, a July 2012 supplemental statement of the case (SSOC) informing the Veteran that he failed to report for a scheduled examination was also sent to the incorrect address in Maryland as well.

As the evidence shows that the notification of the examination was sent to an incorrect address, a remand is necessary to afford the Veteran the opportunity to attend the examination.  The Board requests that notice of the VA examination is sent to the proper address of record and that the letter is associated with the claims file.




Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate measures to confirm the Veteran's correct address.

2.  Thereafter, schedule the Veteran for a VA examination consistent with the December 2011 Board remand.  The Veteran should be notified of the date, time, and place of such examination by letter mailed to his current address of record, with a copy sent to his representative. 

3.  Thereafter, the AOJ should review the additional evidence and readjudicate the claim on the merits.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



